Fourth Court of Appeals
                                San Antonio, Texas
                                    November 23, 2022

                                   No. 04-22-00723-CV

                                    Harvey Lee TUTT,
                                        Appellant

                                             v.

                                      Nicole TUTT,
                                        Appellee

                   From the County Court at Law, Medina County, Texas
                             Trial Court No. 22-08-8376-CCL
                        Honorable Mark Cashion, Judge Presiding

                                         ORDER

      This appeal is DISMISSED. No costs are assessed against the appellant.

      It is so ORDERED on November 23, 2022.



                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of November, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court